Citation Nr: 1827016	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-26 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Paul Pension Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for cause of death of the Veteran.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C. § 1318.

3.  Entitlement to accrued benefits.  

4.  Whether VA properly awarded nonservice-connected death pension benefits from October 1, 2013 and properly discontinued these benefits from November 1, 2013 on the basis that the Appellant's income exceeds the maximum annual pension rate limits for a surviving spouse, as set by law. 



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to July 1957 and from January 1961 to September 1962.  The Veteran died in September 2013, and the Appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) St. Paul Pension Center in St. Paul, Minnesota.

The issues of whether VA properly awarded nonservice-connected death pension benefits from October 1, 2013 and properly discontinued these benefits from November 1, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Certificate of Death indicates that the Veteran died in September 2013, and that the cause of death was gastric cancer with other significant conditions including obstructive sleep apnea, coronary artery disease with prior coronary artery bypass graft, hypertension and chronic obstructive pulmonary disease.

2.  The Veteran was service-connected for bilateral hearing loss and tinnitus at the time of his death.

3.  The probative evidence of record indicates that the Veteran's gastric cancer manifested many years after service, and is not causally or etiologically related to service.

4.  A disability of service origin is not shown to have been causally or etiologically related to, or to have played any role in producing or hastening the Veteran's death.

5.  The record evidence does not establish that a100 percent disability rating was in effect for a period of ten years immediately preceding death, that a 100 percent disability rating was in effect since release from active duty and for at least five years immediately preceding death, or that the Veteran was a prisoner of war (POW) during his active service.  

6.  At the time of the Veteran's death in September 2013, he had no claims pending.  


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused, or substantially or materially contributed to, by a service-connected disability.  38 U.S.C. §§ 1110, 1112, 1310, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2017).  

2.  The criteria for DIC benefits under 38 U.S.C. § 1318 have not been met.  38 U.S.C. § 1318 (2012).  

3.  The criteria for payment of accrued benefits have not been met.  38 U.S.C. § 5121 (2012); 38 C.F.R. § 3.1000 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

Analysis

1.  Service Connection Cause of Death of the Veteran 

The survivors of a Veteran who has died from a service-connected disability or compensable disability may be entitled to receive dependency and indemnity compensation (DIC).  38 U.S.C. § 1310 (2012).  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or contributory cause of death.  38 U.S.C. § 1101, 1112; 38 C.F.R. § 3.312(a) (2017).

Determinations as to whether service connection may be granted for a disability that caused or contributed to a Veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The death of a Veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312 (a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312 (c)(4).

The probative evidence of record demonstrates cause of the Veteran's death is not causally or etiologically related to a disability which originated during his period of active service.  The Certificate of Death revealed that he died in September 2013 and his cause of death was gastric cancer with a date of onset of March 2013.  At the time of his death, the Veteran was service-connected for bilateral hearing loss and tinnitus.  STRs are absent of any findings or complaints related to gastric cancer or related conditions.  The post-service evidence does not demonstrate the Veteran's cause of death was related to his active service or to a service-connected disability.  VA medical records reflect that the Veteran reported a history of peptic ulcer disease in an October 2003 VA outpatient treatment report and he was treated at a VA hospital for a GI (gastrointestinal) bleed in January 2013, many years after his separation from active service.  These records also do not demonstrate his service-connected hearing loss or tinnitus contributed substantially or materially to the Veteran's death.  The Board also observes that the Appellant reported in an August 2014 statement that she was aware the Veteran did not die from his disability, however, she claimed that she was entitled to non-service connected death pension.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Appellant's claim for service connection for cause of death of the Veteran that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Appellant's claim for service connection for the cause of death of the Veteran is denied.  

2.  DIC benefits under 38 U.S.C. § 1318

VA will pay DIC benefits pursuant to 38 U.S.C. § 1318 if the Veteran's death was not the result of willful misconduct and, at the time of death, any one of the three following circumstances existed: 1) the Veteran was receiving or entitled to receive compensation for service-connected disability that was rated by VA as 100 percent disabling for at least 10 years immediately preceding death; 2) the Veteran had been rated 100 percent disabled since release from active duty and for at least five years immediately preceding death; or 3) the Veteran was rated as 100 percent disabled for a continuous period of not less than one year immediately preceding death and was a former prisoner of war who died after September 30, 1999.  38 U.S.C. §§ 1318, 5312; 38 C.F.R. § 3.22 (2017).

The phrase "entitled to receive" means that, at the time of death, the Veteran had a service-connected disability rated by VA as totally disabling, but was not actually receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation to offset an indebtedness of the Veteran; (3) the Veteran had not received total disability compensation solely because of clear and unmistakable error in a VA decision; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to receive continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. § 5309. 38 C.F.R. § 3.22(b).

The criteria for the award of DIC benefits under 38 U.S.C. § 1318 are not met by the Veteran's disability ratings during life.  Prior to his death, the Veteran was service-connected for hearing loss, rated as 80 percent disabling and tinnitus, rated as 10 percent disabling, with a combined disability rating of 80 percent from November 1, 2005.  He was also in receipt of a total disability rating based on individual unemployability (TDIU), effective July 22, 2009.  He died on September [REDACTED], 2013.  Thus, the 100 percent rating was in effect for a period of less than ten years, and the Appellant is not eligible for DIC benefits under 38 U.S.C. § 1318(b)(1) and 38 C.F.R. §§ 3.22(a)(1), (2)(i).  In addition, the Veteran's service treatment records DD Form 214 do not demonstrate that he was a POW during his period of active duty.  Therefore DIC benefits are not available to the Appellant under 38 U.S.C. § 1318(b)(3) and 38 C.F.R. §§ 3.22(a)(1), (2)(iii).

The Board observes that consideration of hypothetical entitlement to DIC benefits under 38 U.S.C. § 1318 is legally precluded in this case.  Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); see also 38 C.F.R. § 3.22.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Finally, the Appellant has not alleged or argued CUE in a prior decision.  The Veteran's service-connected disabilities were evaluated several times during his lifetime.  The Appellant has not identified any error committed in any prior rating or Board decision.  Accordingly DIC benefits are not available on that basis.  See 38 C.F.R. § 3.22 (b)(3).

3.  Accrued Benefits

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which the deceased beneficiary was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C. § 5121; 38 C.F.R. § 3.1000(a).

Accrued benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in file at the date of death, will upon the death of such person, be paid as follows:  (1) Upon the death of a veteran to the living person first listed as follows: (i) his or her spouse; (ii) his or her children (in equal shares); (iii) his or her dependent parents (in equal shares) or the surviving parent.  (2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children.  (3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation.  (4) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial of the veteran.  See 38 C.F.R. § 3.1000(a).

An application for accrued benefits must be filed within one year after the death of the veteran.  See 38 U.S.C. § 5121; 38 C.F.R. § 3.1000.  

The Appellant has standing as the Veteran's surviving spouse to file a claim for accrued benefits.  However, at the time of his death, the Veteran did not have any pending claims.  The Certificate of Death indicates that the Veteran died in September 2013, and that the cause of death was gastric cancer.  

The record shows that during his lifetime, the Veteran was service-connected for bilateral hearing loss with a 80 percent rating; and tinnitus with a 10 percent rating.  He was also in receipt of a TDIU and dependents' educational assistance (DEA).  

The last rating decision of record prior to the Veteran's death was dated in December 2009, which granted entitlement to a TDIU and DEA, effective July 22, 2009; and continued the 80 percent disability rating for bilateral hearing loss.  The Veteran was notified of this decision on December 4, 2009.  However, he did not appeal the December 2009 rating decision.  

As there was no pending claims at the time of the Veteran's death, any such claim for purposes of accrued benefits purposes is denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Appellant's claim.



ORDER

Service connection for the cause of death of the Veteran is denied.  

Entitlement to DIC under 38 U.S.C. § 1318 is denied.

Entitlement to accrued benefits is denied.  


REMAND

Death pension benefits are based on income.  Payments of these pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C. §§ 1503, 1521 (2012); 38 C.F.R. §§ 3.3, 3.24 (2017).  Recurring income means income which is received or anticipated in equal amounts and at regular intervals, and which will continue throughout an entire 12-month annualization period; the amount of recurring income will be the amount received or anticipated during a 12-month annualization period.  38 C.F.R. § 3.271(a)(1) (2017).  The amount of any recurring income received by a beneficiary shall be added to determine the beneficiary's annual rate of income for a 12-month annualization period commencing at the beginning of the 12-month annualization.  38 C.F.R. § 3.273(d) (2017).

In view of the fact that it does not appear that the RO has calculated the Appellant's countable income for each annualization period from 2013 to the present, this claim must be remanded in order for them to do so.  The calculations should include expenses that could be excluded under 38 C.F.R. § 3.272 from countable income such as her unreimbursed medical expenses.  

With respect to the effective date of termination of the Appellant's nonservice-connected death pension benefits on November 1, 2013, the annualization period for 2013 began in October 2013 and ended in September 2014, the RO should calculate the Appellant's income for that period and each annualization period thereafter, to the present time, in order to determine the Appellant's eligibility for nonservice-connected death pension benefits.  

Accordingly, the case is REMANDED for the following action:

1.  Consider the additional evidence of record regarding the Appellant's reported expenses and calculate her countable income from 2013 to the present within her annualization period for each year, beginning in October and ending in September.  In so doing, the AOJ must:

(a).  Calculate the Appellant's monthly income for each annualization period by taking her yearly income and dividing it by 12 for each year in question.  The same should be done for any unreimbursed medical expenses for each year.  

(b).  Then, the Appellant's monthly income from October to December for each year in question should be added together with her monthly income from January to September of the next year in order to determine her income for each annualization period.  The same should be done for any reported unreimbursed medical expenses.  

(c).  Finally any calculated unreimbursed medical expenses for each annualization period should be subtracted from the Appellant's income for that annualization period and compared to the MAPR for that year in question to determine whether her income exceeds the MAPR.  

(d).  The above calculations for each annualization period should be applied from 2013 to the present time.  

All appropriate financial calculations should be included in the claims file the to determine whether the Appellant's income exceeds the MAPR limits for a surviving spouse for the receipt of nonservice-connected death pension benefits from 2013 to the present.

2.  Then readjudicate the claim in light of this and all other additional evidence.  If the claim continues to be denied, send the Appellant (and her representative, if any) a supplemental statement of the case (SSOC) and give her time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


